DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUZUKI; Shoichi et al. US PGPUB 20170041904 A1.

Regarding claim 7. Suzuki teaches A terminal comprising: a receiver (Fig. 25, wireless reception unit 1057) configured to receive control information, ([0138] The base station apparatus 3 transmits … second information indicating the first DL reference UL-DL configuration … to the terminal device 1.) which includes allocation information of a resource for receiving downlink data, ([0085] The downlink grant includes a DCI format 1A. The downlink grant is used for scheduling of the PDSCH within a single cell. The downlink grant is used for the scheduling of the PDSCH within the same subframe as the subframe on which the downlink grant is transmitted.) and information indicating a transmission time position of a HARQ feedback for the downlink data, ( [0227] the corresponding DL reference UL-DL configuration is used for specifying (selecting or determining) the correspondence between the subframe n to which the PDSCH is allocated and the subframe n+k to which the HARQ-ACK corresponding to the PDSCH described above is transmitted.)) from a base station by a downlink control channel; ([0084] The PDCCH and the EPDCCH are used for transmitting Downlink Control Information (DCI). ) and 
a transmitter (Fig. 25, wireless transmission unit 1077) configured to transmit the HARQ feedback at the transmission time position based on the information indicating the transmission time position that is received by the receiver. ([0232] In a case where, on the subframe n−k (k is specified by the table in FIG. 15) in the serving cell, the terminal device 1 detects the PDSCH transmission that requires the performing of the transmission of the corresponding HARQ-ACK of which the target is defined as the terminal device 1 is detected, the terminal device 1 transmits the HARQ-ACK on the subframe n.) 

Regarding claim 8. Suzuki teaches The terminal as claimed in claim 7, wherein the information indicating the transmission time position includes k which is a number of slots, and wherein the receiver is configured to receive the downlink data in slot n, and the transmitter is configured to transmit the HARQ feedback for the downlink data in slot n+k according to the information indicating the transmission time position. ([0232] In a case where, on the subframe n−k (k is specified by the table in FIG. 15) in the serving cell, the terminal device 1 detects the PDSCH transmission that requires the performing of the transmission of the corresponding HARQ-ACK of which the target is defined as the terminal device 1 is detected, the terminal device 1 transmits the HARQ-ACK on the subframe n.) 

Regarding claim 9. Suzuki teaches A base station comprising: a transmitter (Fig. 26, wireless transmission unit 3077) configured to transmit control information, ([0138] The base station apparatus 3 transmits … second information indicating the first DL reference UL-DL configuration … to the terminal device 1.)  which includes allocation information of a resource for receiving downlink data, ( [0227] the corresponding DL reference UL-DL configuration is used for specifying (selecting or determining) the correspondence between the subframe n to which the PDSCH is allocated and the subframe n+k to which the HARQ-ACK corresponding to the PDSCH described above is transmitted.) and information indicating a transmission time position of a HARQ feedback for the downlink data,(Id.)  to a terminal by a downlink control channel; ([0084] The PDCCH and the EPDCCH are used for transmitting Downlink Control Information (DCI). ) and 
a receiver (Fig. 26, Wireless reception unit 3057) configured to receive the HARQ feedback transmitted by the terminal at the transmission time position based on the information indicating the transmission time position. ([0232] In a case where, on the subframe n−k (k is specified by the table in FIG. 15) in the serving cell, the terminal device 1 detects the PDSCH transmission that requires the performing of the transmission of the corresponding HARQ-ACK of which the target is defined as the terminal device 1 is detected, the terminal device 1 transmits the HARQ-ACK on the subframe n.) 

Regarding claim 10. Suziki teaches  A communication method executed by a terminal, the communication method comprising: receiving control information, ([0138] The base station apparatus 3 transmits … second information indicating the first DL reference UL-DL configuration … to the terminal device 1.) which includes allocation information of a resource for receiving downlink data, ([0085] The downlink grant includes a DCI format 1A. The downlink grant is used for scheduling of the PDSCH within a single cell. The downlink grant is used for the scheduling of the PDSCH within the same subframe as the subframe on which the downlink grant is transmitted.) and information indicating a transmission time position of a HARQ feedback for the downlink data, ([0227] the corresponding DL reference UL-DL configuration is used for specifying (selecting or determining) the correspondence between the subframe n to which the PDSCH is allocated and the subframe n+k to which the HARQ-ACK corresponding to the PDSCH described above is transmitted.)) from a base station by a downlink control channel; ([0084] The PDCCH and the EPDCCH are used for transmitting Downlink Control Information (DCI). ) and 
and transmitting the HARQ feedback at the transmission time position based on the information indicating the transmission time position that is received by the terminal. ([0232] In a case where, on the subframe n−k (k is specified by the table in FIG. 15) in the serving cell, the terminal device 1 detects the PDSCH transmission that requires the performing of the transmission of the corresponding HARQ-ACK of which the target is defined as the terminal device 1 is detected, the terminal device 1 transmits the HARQ-ACK on the subframe n.) 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         

/KHALED M KASSIM/               Primary Examiner, Art Unit 2468